Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 1 of 46   PageID #: 180




                          EXHIBIT A
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 2 of 46   PageID #: 181



                            TABLE OF CONTENTS
1. Bangor Bus Check – Redacted…………………………………………………………………1
2. Bangor TCB Emails – New Redacted Final (all)………………………………………………2
3. FW_Bus Check – Redacted …………………...………………………………………...……18
4. FW_Chekpoint- Redacted ……..……………………………………………………………..19
5. TCB Bangor 481s – New Redacted Final (all)………………………………………………..21
6. Trans check Presentation1 – New Redacted Final…………………………………………….35
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 3 of 46                                                   PageID #: 182
                                                                   001

   From:
   To:
   Cc:
                                         (b) (6), (b) (7)(C)
   Subject:                Bangor Bus Check
   Date:                   Thursday, January 25, 2018 2:01:28 PM




  SBPAs,



  Apparently that video referred to in the article that I sent out (bus check in Florida), has triggered a mass FOIA from
  the ACLU for Border Patrol transportation checks. This will not have an operational effect on us here. The Chief
  supports our enforcement posture                                          (b) (7)(E)
                                                                                                                       (b) (6), (b) (7)(C)
                                                    (b) (7)(E)                                                      If
  is on, send him too. We can always            (b) (7)(E)             but you will have to coordinate with them and his
  schedule. On that note, I have engaged sector on the                  (b) (7)(E)                 and so far they support
  this request. I will be working on a justification IP for that.



  The guys most certainly will encounter the ACLU, or other similar entity at some point. The instructions are to
  remain professional, know that we derive our authority to conduct such operations from Section 287, and refer all
  inquiries to sector POA (b) (6), (b) (7)(C)




                                          (b) (7)(E)
  If there are any questions please see me.    



  Thanks,
 (b) (6), (b) (7)(C)




 (b) (6), (b) (7)(C)

  Patrol Agent in Charge

  Houlton Station

  US Border Patrol

     (b) (6), (b) (7)(C) office
 (b) (6), (b) (7)(C)cell
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 4 of 46   PageID #: 183
                                     002
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 5 of 46   PageID #: 184
                                     003
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 6 of 46   PageID #: 185
                                     004
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 7 of 46   PageID #: 186
                                     005
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 8 of 46   PageID #: 187
                                     006
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 9 of 46   PageID #: 188
                                     007
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 10 of 46   PageID #: 189
                                      008
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 11 of 46   PageID #: 190
                                      009
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 12 of 46   PageID #: 191
                                      010
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 13 of 46   PageID #: 192
                                      011
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 14 of 46   PageID #: 193
                                      012
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 15 of 46   PageID #: 194
                                      013
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 16 of 46   PageID #: 195
                                      014
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 17 of 46   PageID #: 196
                                      015
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 18 of 46   PageID #: 197
                                      016
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 19 of 46   PageID #: 198
                                      017
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 20 of 46                                         PageID #: 199
                                                                               018

     From:
     To:
                            (b) (6), (b) (7)(C)
     Cc:
     Subject:               FW: Bus Check
     Date:                  Saturday, January 13, 2018 6:46:15 PM



 (b) (6), (b) (7)(C)




 (b) (7)(E)will be supplying their dog for the (b) (7)(E)bus check. Expect him to reach out to you in the morning.




    Thanks,
  (b) (6), (b) (7)(C)




 (b) (6), (b) (7)(C)
    Patrol Agent in Charge
    Houlton, Maine
          (b) (6), (b) (7)(C)   office
  (b) (6), (b) (7)(C) ell



      _____

    From (b) (6), (b) (7)(C)
    Sent: Saturday, January 13, 2018 10:27:03 PM
    To:
    Cc:
                (b) (6), (b) (7)(C)
    Subject: Bus Check


  (b) (6), (b) (7)(C)




    If you can afford to send two guys to Bangor tomorrow to hit the buses please do. It may be too short of a notice, but
    reach out t (b) (7)(E)and see if their dog is on, maybe he can help out.
 (b) (6), (b) (7)(C)


                                                     (b) (6), (b) (7)(C)
    You guys are already on board for the sam                              s ready and aware.

    Also, please plan on putting miles on the chargers.

    Happy hunting,
  (b) (6), (b) (7)(C)




    Thanks,
 (b) (6), (b) (7)(C)



 (b) (6), (b) (7)(C)
    Patrol Agent in Charge
    Houlton, Maine
       (b) (6), (b) (7)(C) office
 (b) (6), (b) (7)(C)cell
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 21 of 46   PageID #: 200
                                      019
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 22 of 46   PageID #: 201
                                      020

(b) (6), (b) (7)(C), (b) (7)(E)




 (b) (6), (b) (7)(C)


   Acting Patrol Agent In Charge

   Houlton Border Patrol Station

   591 North Street

   Houlton, Maine 04730

   Office: (b) (6), (b) (7)(C)

   Cell: (b) (6), (b) (7)(C)
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 23 of 46   PageID #: 202
                                      021
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 24 of 46   PageID #: 203
                                      022
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 25 of 46   PageID #: 204
                                      023
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 26 of 46   PageID #: 205
                                      024
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 27 of 46   PageID #: 206
                                      025
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 28 of 46   PageID #: 207
                                      026
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 29 of 46   PageID #: 208
                                      027
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 30 of 46   PageID #: 209
                                      028
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 31 of 46   PageID #: 210
                                      029
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 32 of 46   PageID #: 211
                                      030
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 33 of 46   PageID #: 212
                                      031
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 34 of 46   PageID #: 213
                                      032
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 35 of 46   PageID #: 214
                                      033
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 36 of 46   PageID #: 215
                                      034
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 37 of 46   PageID #: 216
                                      035
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 38 of 46   PageID #: 217
                                      036
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 39 of 46   PageID #: 218
                                      037
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 40 of 46   PageID #: 219
                                      038
                           Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 41 of 46   PageID #: 220
                                                                 039
                                              Transportation Checks

• Philosophy – why do we do them?
• Location – where will we do them?
• Statutory Authority:
    • INA 287(a)(1) authorizes agents to interrogate any alien (or person believed to be an alien) about his right to be or remain in
      the United States. This statute authorizes question of aliens and suspected aliens anywhere in the United States.

    • INA 287(a)(2) to arrest any alien who in his presence or view is entering or attempting to enter the United States in violation
      of any law or regulation made in pursuance of law regulating the admission, exclusion, expulsion, or removal of aliens, or to
      arrest any alien in the United States.

    • INA 287(a)(3) authorizes a Border Patrol agent to search conveyances within a reasonable distance from the border
      (generally 100 miles).

    • INA 235(d)(3): authorizes agents to consider evidence concerning the privilege of any alien (or person the agent suspects to
      be an alien) to enter, re-enter, transit through via any conveyance, or reside in the United States.
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 42 of 46   PageID #: 221
                                      040
                                     Transportation  Checks PageID #: 222
                           Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 43 of 46
                                                041


                          United States v. Drayton, 536 U.S. 194 (2002)
                                    Almost always begin as consensual encounters
• You may:
    • Identify yourself
    • Ask questions (citizenship, origin and destination, purpose of travel, etc.)
    • Request and examine identification
    • Request consent to search


•
                                                 (b) (7)(E)
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 44 of 46   PageID #: 223
                                      042
Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 45 of 46   PageID #: 224
                                      043
                             Case 2:18-cv-00176-JDL Document 29-1 Filed 03/08/19 Page 46 of 46   PageID #: 225
                                                                        044
                                      Section 14.4(d), Border Patrol Handbook
(1) Agents board the bus with the permission of the operator during a scheduled stop.
          (b) (7)(E)
(2) Up to           agents board the bus in uniform or in plainclothes with badges visible.
(3) Agents do not use the public address system on the bus and do not make a general
    announcement on-board the bus.
(4) One agent inspects the passengers beginning at the rear of the bus and working
    forward.
(5) One cover agent remains at the rear of the bus, and one cover agent remains at the
    front of the bus without blocking the door.
(6) The contact agent approaches passengers from behind and speaks in a voice just
    loud enough for individual passengers to hear.
(7) Agents do not block the aisle and do not obstruct the exit doors.
(8) The contact agent identifies himself or herself and displays a badge upon
    approaching each passenger.                                                                  *Note in reference to #11
(9) The contact agent may ask questions, request identification, and/or request consent
    to conduct a search or a frisk.
                                                                                                 As per the flow chart in
(10) The contact agent is not required                        (b) (7)(E)                         previous slide, if Agent
      (b) (7)(E)                                                                                 can develop reasonable
                                                                                                 suspicion, the subject
(11
                                (b) (7)(E)                                                       may be detained for
                                                                                                 addition questioning.
